Name: Commission Regulation (EEC) No 2491/86 of 1 August 1986 re-establishing the levying of customs duties applicable to sodium hydroxide (caustic soda) falling within subheading 28.17 A, originating in Saudi Arabia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/6 Official Journal of the European Communities 5. 8 . 86 COMMISSION REGULATION (EEC) No 2491/86 of 1 August 1986 re-establishing the levying of customs duties applicable to sodium hydroxide (caustic soda) falling within subheading 28.17 A, originating in Saudi Arabia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply ting in Saudi Arabia, reached the ceiling in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demon ­ strated that continuance of the preference causes economic difficulties in a region of the Community ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Saudi Arabia, HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No » 3599/85, shall be re-established on imports into the Community of the following products originating in Saudi Arabia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas, in the case of sodium hydroxide (caustic soda), falling within subheading 28.17 A, the individual ceiling was fixed at 333 100 ECU ; whereas, on 31 July 1986, imports of these products into the Community, origina CCT heading No Description 28.17 A (NIMEXE code 28.17-11 , 15) Sodium hydroxide (caustic soda) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1986 . For the Commission Lorenzo NATALI Vice-President (  ) OJ No L 352, 30 . 12 . 1985, p. 1 .